DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             The closest prior art of record 
“Split Billing For A User Across Multiple Billing Systems” by Shah, US10560581B1, “Method And System For Providing Global Multiline Roaming” by Marimuthu, US2016/0183178A1,“System And Method For Extending Billing Services To Applications On A Carrier's Network” by Ear, US 20050009500 A1, “Techniques For Correlation Of Charges In Multiple Layers For Content And Service Delivery” by Maes, US2007/0297340A1, “Camel Roaming Services Between Operators With Different Camel Phase” by Madan et al., IDENTIFIER: US20110045828A,
“Posting Adjustments Following Execution Of A Period-End Closing Process” by Nelson et al., US2006/0235773A1, “Method And Apparatus For Providing A Clean Accounting Close For A Real Time Billing System” by Owens et al,, US6092055A, “Method of Processing Credit Payments at Delivery”, by Chau and Pittman, US2006/0004658, AUTOMATED “Provisioning Of Cellphone Plans Triggered By Mobile Device Management System Alerts And Usage Thresholds”, by Patel and Kuman US2013/0122882A1, fail to anticipate or in combination render non-novel and non-obvious the claimed limitation. .

	While the references of record disclose the notion of a Call Detail  Record (aka CDR) being used to post roaming charges from a visited network back to the home network said CDR containing an IMSI, MSISDN and line item charges associated with such, and timestamps; and the prior art disclosed the concept of CDRs arriving later than the close of a billing cycle, as well as the well known concept of pending charges being applied to an account after the account holder has closed an account, the prior art did not disclose the concept of those limitations in combination with placing separate nodes within  the same device such that one node within the device houses the identifiers and billing rates associated with a user, but then within the same device there also exists a separate node which performs mediation functions, wherein the two nodes work in concert to generate a final call detail record wherein the call detail record has been modified into a rated call detail record  It is further noted that based on the doctrine of claim differentiation that the claims as currently written also require that the identifier in question must be  something other than an MSISDN (commonly known as a telephone number) or an IMSI.  This interplay of at least two different datums for billing where at least one identifying datum is outside of the traditional data was found in combination to be novel and non-obvious.
No one reference individually had the exact method or devices as envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrezcan be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642